 

Exhibit 10.73

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of April 28, 2016, by and between Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), and Peter Cuneo (the
“Executive”).

WITNESSETH

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

1.Engagement of Executive; Duties.  During the Term (as hereinafter defined in
Section 3 below), the Executive shall have the title of Executive Chairman of
the Company, and shall have the authorities, duties and responsibilities
customarily exercised by an individual serving in this position in a corporation
of the size and nature of the Company, including, without limitation, advising
and otherwise supporting the Chief Executive Officer of the Company (the “CEO”)
in connection with the CEO’s transition to such position, advising the other
senior executives of the Company, working with outside counsel and committees of
the Board of Directors of the Company (the “Board”) relating to historical
regulatory matters,  and such other authorities, duties and responsibilities as
may be from time to time delegated to him by the Board. The Executive shall
faithfully and diligently discharge his duties hereunder and use his best
efforts to implement the policies established by the Company. The Executive
shall report to the Board.

2.Time.  The Executive shall devote such amount of his professional time to the
business affairs of the Company as may be required to fulfill the duties of the
Executive set forth under Section I hereof.

3.Term. The Executive’s engagement commenced effective April I, 2016 (the
“Commencement Date”) and shall, subject to Section 5 hereof, continue until
December 31, 2016 (the “Term”).

4.Compensation.

 

(a)

Salary.

The Executive’s base salary for the Term will be at a rate of not less than
$480,000 per annum. The salary paid hereunder will be paid in accordance with
the Company’s payroll practices and policies then in effect (the salary set
forth herein shall be referred to as the “Salary”) and prorated for any partial
period.

 

(b)

Bonus.

The Executive shall not be eligible to receive a bonus.

 

(c)

Reimbursement of Expenses.

The Company shall pay to the Executive the reasonable expenses incurred by him
in the performance of his duties hereunder, including, without limitation,
expenses related to cell phones, smartphones and laptop computers and such other
expenses incurred in connection with business related travel or entertainment in
accordance with the Company’s policy, or, if such expenses are paid directly by
the Executive, the Company shall promptly reimburse the Executive for such
payments, provided that the Executive (i) properly accounts for such expenses in
accordance with the Company’s policy and (ii) has received prior approval by the
Board for major expenses.

5.Termination of Employment.

 

(a)

General.  The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only under the following circumstances:

(1)Death or Disability.  The Executive’s employment under this Agreement shall
terminate upon his death or disability, as determined by the Board in good
faith.

 

 

 

--------------------------------------------------------------------------------

 

(2)Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason at any time on or prior to the 30th day after the occurrence of
the Good Reason event.  For purposes of this Agreement, “Good Reason” shall mean
the failure by the Company to timely comply with its material obligations and
agreements contained in this Agreement; provided, however, that, within ten (10)
days of such event having occurred, the Executive shall have provided the
Company with written notice that such event has occurred and afforded the
Company twenty (20) days to cure same. 

(3)Without Good Reason.  The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least thirty (30) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (b) below)).

(4)Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

 

(i)

the willful and continued failure by the Executive to attempt in good faith to
substantially perform his obligations under this Agreement (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and the Executive has been
afforded at least twenty (20) days to cure same;

 

(ii)

the indictment of the Executive for, or his conviction of or plea of guilty or
nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)

the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or

 

(iv)

the Executive’s willfully engaging in misconduct other than in the performance
of his duties for the Company (including engaging, directly or indirectly in
activities deemed by the Board to be competitive with the business activities
conducted by the Company, soliciting or hiring any employee, customer, licensor
or licensee of the Company, or engaging in theft, fraud, embezzlement, and
securities law violations) that is materially injurious to the Company or, in
the good faith determination of the Board, is potentially materially injurious
to the Company, monetarily or otherwise.

For purposes of this Section 5(a)(4), no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him  in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including in
respect of its reputation).

(5)Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

(6)Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and the date such
termination shall take effect (“Date of Termination”).

(7)Compensation Upon Termination.

 

(i)

Termination for Cause or Termination by Executive. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive for any reason,
the Executive shall receive from the Company: (A) any earned but unpaid Salary
through the Date of Termination, paid in accordance with the Company’s standard
payroll practices; (B) reimbursement for any unreimbursed expenses properly
incurred and paid in accordance with Section 4(c) through the Date of
Termination; and (C) such vested accrued benefits, and other payments, if any,
as to which the Executive (and his eligible dependents) may be entitled under,
and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan (such amounts and benefits set forth under
clauses (A) though (C) hereof, the “Amounts and Benefits”), and the Company
shall have no further obligation with respect to this Agreement.

 

(ii)

Termination without Cause. If, prior to the expiration of the Term, the Company
terminates the Executive’s employment hereunder without Cause (other than a
termination by reason of death or disability), then the

2

--------------------------------------------------------------------------------

 

 

Company shall pay or provide to the Executive: (A) the Amounts and Benefits and
(B) an amount equal to the sum of all applicable Salary payable to the Executive
for the balance of the Term determined as if such termination had not occurred. 

 

(iii)

Termination upon Death or Disability.  In the event of the Executive’s death or
disability, the Company shall pay or provide the Amounts and Benefits to the
Executive’s estate or the Executive, as the case may be.

6.Confidentiality. The Executive shall not divulge to anyone, either during or
at any time after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes (“Confidential Information”). The Executive acknowledges
that any Confidential Information is of great value to the Company, and upon the
termination of his employment, the Executive shall redeliver to the Company all
Confidential Information and other related data in his possession.

7.Indemnification. The Company shall indemnify and hold harmless the Executive
against any and all expenses reasonably incurred by him in connection with or
arising out of (a) the defense of any action, suit or proceeding in which he is
a party, or (b) any claim asserted or threatened against him, in either case by
reason of or relating to his being or having been an employee, officer or
director of  the Company, whether or  not he continues to  be such an employee,
officer or director at the time of incurring such expenses, except insofar as
such indemnification is prohibited by law. Such expenses shall include, without
limitation, the fees and disbursements of attorneys, amounts of judgments and
amounts of any settlements; provided that such expenses are agreed to in advance
by the Company. The foregoing indemnification obligation is independent of any
similar obligation provided in the Company’s Certificate of Incorporation or
Bylaws, and shall apply with respect to any matters attributable to periods
prior to the date of  this Agreement, and  to  matters attributable to the
Executive’s employment hereunder, without regard to when asserted.

8.Miscellaneous.

 

(a)

This Agreement shall be deemed to be a contract made under the laws of the State
of New York and for all purposes shall be construed in accordance with those
laws. The Company and the Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York
located in the borough of Manhattan, for  any actions, suits or proceedings
arising out of  or  relating to this Agreement and the transactions contemplated
hereby (and agree not to commence any action, suit or proceeding relating
thereto except in such courts), and further agree that service of any process,
summons, notice or document by registered mail to the address set forth below
shall be effective service of process for any action, suit or proceeding brought
against the Company or the Executive, as the case may be, in any such court.

 

(b)

The Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of  law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(c)

The invalidity or unenforceability of any provision hereof shall not in any way
affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d)

This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

(e)

This Agreement may be executed by the parties in one or more counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts has been signed by each of the parties hereto and delivered to
each of the other parties hereto.

9.Notices. All notices relating to this Agreement shall be in writing and shall
be either personally delivered, sent by telecopy (receipt confirmed) or mailed
by certified mail, return receipt requested, to be delivered at such address as
is indicated below, or at such other address or to the attention of such other
person as the recipient has specified by prior written notice to the sending
party. Notice shall be effective when so personally delivered, one business day
after being sent by telecopy or five days after being mailed.

3

--------------------------------------------------------------------------------

 

To the Company:

lconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Mark Friedman, Chairperson, Compensation Committee

With a copy in the same manner to:

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Robert J. Mittman, Esq.

To the Executive:

Peter Cuneo

114 E. 72nd Street, Penthouse B

New York, NY 10021

[Signature Page Follows]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
28th day of April, 2016.

 

Iconix Brand Group, Inc.

 

Executive

 

 

 

 

 

By:

 

/s/ Mark Friedman

 

/s/ Peter Cuneo

 

 

Mark Friedman

 

Peter Cuneo

 

 

Chairperson, Compensation Committee

 

 

 

[Signature Page to P. Cuneo Employment Agreement]

 

5